Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claims 1 and 8 to recite that the air flow openings would be “in series with one another along the plurality of fluted channels.” In response to Applicant’s amendment Examiner has added reference Fikes (US Patent No.: 9,155,636).  

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Prosthetic Limb and Inner Socket for a Prosthetic Limb.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636) and Caspers (US Pub No.: 2010/0312359).
Regarding claim 1, King discloses a prosthetic limb (being the artificial limb system in [0006]) comprising: an inner socket formed from a flexible material (a flexible inner socket is disclosed in [0052]) and comprising a plurality of fluted channels (being parts 10 in figure 2A, disclosed as longitudinal scallops in a prosthetic socket, wherein a plurality of channels are depicted in figure 2A) defined by one or more outwardly extending ridges (the parts between the different part 10s, being defined as part 8 in figure 2B, are outwardly extending ridges with respect to the channels part 10), each of the plurality of fluted channels having a plurality of air flow openings formed in one or more of the one or more outwardly extending ridges (as per figure 2A and [0043], each of the fluted channels part 10 would have an airflow channel 11. Then, as per figure [0043], the plurality of airflow openings are defined to be on the distal portion of the liner 8); and an outer frame formed from a rigid material (a rigid socket per se disclosed in the abstract with a rigid socket frame disclosed in [0043]).
However, King does not disclose that the plurality of airflow openings will be in series with one another along the plurality of fluted channels. Instead, Fikes would disclose a plurality of airflow openings in series (shown in figure 6A as openings part 28, with 28 defined as air channels in column 8 lines 1-22). From here, it is argued that the series arrangement of the openings 28 can be placed within the fluted channels 10 of King. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air channels of Fikes into King for the purpose of providing a system (with the removable plug 34 of Fikes, also in column 8 lines 1-22 of Fikes) to allow for a comfort adjustment of the limb within the device of King with a means to seal off the air channels if needed (presented in column 8 lines 1-22).
King in view of Fikes also does not disclose that the outer frame has an open lattice structure. Instead, Caspers teaches a similar prosthetic comprising an outer frame (part 70 in figure 8) has an open lattice structure (a meshed type textured surface is disclosed as being on part 70 as per paragraph [0075]. While not explicitly called a lattice, a mesh is taken to be equivalent to a lattice as a lattice is taken to mean an interlaced structure). As what is disclosed here is a mesh, it is implied to be an open lattice as the mesh itself would have a plurality of openings therein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outer frame of a prosthetic socket of King to include a mesh that forms a textured surface, as taught and suggested by Caspers, for allowing for a friction that will prevent a sliding of the outer frame with respect to an inner socket or liner. 
Regarding claim 3, King in view of Caspers teach a prosthetic limb as claimed in claim 1, in which King teaches the outer frame is formed as two sections consisting of an upper section and a lower section or a left section and a right section (in [0081], the rigid outer frame is disclosed to comprise a socket portion 127 and a thermoplastic shell portion 126. 127 is an upper portion and 126 is a lower portion as shown in figure 16).
Regarding claim 5, King in view of Caspers teach a prosthetic limb as claimed in claim 1 wherein King teaches a socket (disclosed in the abstract, shown visually in figures 2A and 2B) wherein the plurality of airflow openings are in one or more channel walls of the plurality of fluted channels (as shown in figure 2A, the topmost portion of the plurality of airflow openings 11 are in the bottom most part of the channel wall of the fluted channels 10).
Regarding claim 22, King in view of Fikes and Casper teach the prosthetic limb as claimed in claim 1, in which King discloses that the plurality of fluted channels are defined by one or more outwardly extending ridges (as part 10 of King is disclosed as having longitudinal scallops, outwardly extending ridges are taken to be towards the leftmost and rightmost ends of 10, as shown in figure 2B) and the plurality of airflow openings are formed in one or more of the one or more outwardly extending ridges (the airflow openings of 11 of King are on the bottommost ridges of part 10 as per figure 2A and [0043]).
However, King does not disclose that the plurality of airflow openings that are formed in the outwardly extending ridges would be in series with one another. Instead, Fikes would disclose a plurality of airflow openings in series (shown in figure 6A as openings part 28, with 28 defined as air channels in column 8 lines 1-22). From here, it is argued that the series arrangement of the openings 28 can be placed along the outwardly extending ridges of King. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air channels of Fikes into King for the purpose of providing a system (with the removable plug 34 of Fikes, also in column 8 lines 1-22 of Fikes) to allow for a comfort adjustment of the limb within the device of King with a means to seal off the air channels if needed (presented in column 8 lines 1-22).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636) and Caspers (US Pub No.: 2010/0312359) in further view of Carstens (US Pub No.: 2010/0070051).
Regarding claim 2, King in view of Fikes and Caspers teach the prosthetic limb as claimed in claim 1. However, King in view of Caspers do not teach a socket ridge extending from an end of the inner socket, wherein the socket ridge is received with a portion of the outer frame to prevent radial slip. Instead, Carstens teaches a socket ridge extending from the end of the inner socket, (shown in annotated figure 1), wherein the socket ridge is received with a portion of the outer frame to prevent radial slip (in annotated figure 1, the ridge is on an inner part of the socket and extends outward to interface to an outer end of the socket. As the socket itself is not symmetrical in figure 4b and as the socket of Carstens is rigid as per the abstract, said ridges would prevent a radial motion as the outer portion of the socket).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ridged members of Carstens into the devices of King in view of Caspers as incorporating the ridges of Carstens provides a means to secure the inner socket portion of King to the outer portion of King such that one part would not move with respect to the other part. This is beneficial as this would allow for a stable connection between the residual limb of the user to the devices of King and Caspers.

    PNG
    media_image1.png
    385
    470
    media_image1.png
    Greyscale

Annotated Figure 1
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636) and Caspers (US Pub No.: 2010/0312359) in further view of Belter (US Pub No.: 2017/0049583).
Regarding claim 4, King in view of Fikes and Caspers teach a prosthetic limb as claimed in claim 1. However, King does not disclose that the frame is being formed by an additive manufacturing process. However, Belter does disclose the use of additive manufacturing to create a prosthetic hand, as presented in the abstract. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additive manufacturing to create a prosthesis like the one seen in King as additive manufacturing is seen to be a known method to create a prosthetic device within Belter. As detailed in [0105]-[0106], Belter does disclose a process of manufacturing a shell of a prosthesis via an additive manufacturing with a mold. As King remains silent towards how the device itself is made, it would be seen as obvious to one skilled in the art that the structure of the prosthesis presented in King can be created using the additive manufacturing method presented in Belter.
Furthermore, regarding claim 4, the claimed phrase “an additive manufacturing process” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though references of King and Caspers are silent as to the process used to create the prosthetic limb of claim 4, it appears that the additive manufacturing process of reference Belter would be the same or similar as that claimed, especially since both applicant’s product and the prior art product are prosthetic limbs having inner socket with fluted channels and an outer frame.  
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636) and Caspers (US Pub No.: 2010/0312359) further in view of Gill (US Pub No.: 2017/0281368). 
Regarding claim 6, King in view of Fikes and Caspers teach a prosthetic limb as claimed in claim 1. However, this combination does not disclose an instance in which the outer frame has one or more attachment points for one or more removable covers. Instead, Gill does teach a cover in [0024] that is used to prevent the “ingress of contaminants into the device” as per [0025]. The attachment points of Gill, disclosed as being magnets in [0047], would also be incorporated within King in order to attach the cover to King. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cover like the one found in Gill into the device of King in view of Caspers as does not disclose a covering means to protect the device. As a cover is a means to “prevent ingress of contaminants into the device,” it is seen as beneficial to incorporate a cover in order to prevent any such containments from damaging the device of King or having an adverse effect on the user of the device. As preventing contaminants from entering a prosthetic device is seen as being beneficial, it would be seen as obvious to one with skill in the art to incorporate the cover of Gill into the device of King in view of Caspers. 
Claims 8, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636).
Regarding claim 8, King discloses an inner socket for a prosthetic limb (shown in figures 2A and 2B) comprising a plurality of fluted channels (being parts 10 in figure 2A, disclosed as longitudinal scallops in a prosthetic socket, wherein a plurality of channels are depicted in figure 2A) defined by one or more outwardly extending ridges (the parts between the different part 10s, being defined as part 8 in figure 2B, are outwardly extending ridges with respect to the channels part 10), each of the plurality of fluted channels having a plurality of air flow openings formed in one or more of the one or more outwardly extending ridges (as per figure 2A and [0043], each of the fluted channels part 10 would have an airflow channel 11. Then, as per figure [0043], the plurality of airflow openings are defined to be on the distal portion of the liner 8); and an outer frame formed from a rigid material (a rigid socket per se disclosed in the abstract with a rigid socket frame disclosed in [0043]) wherein the inner socket is flexible ([0052] discloses that the inner socket is flexible with a rigid socket frame on the outside).
However, King does not disclose that the plurality of airflow openings will be in series with one another along the plurality of fluted channels. Instead, Fikes would disclose a plurality of airflow openings in series (shown in figure 6A as openings part 28, with 28 defined as air channels in column 8 lines 1-22). From here, it is argued that the series arrangement of the openings 28 can be placed within the fluted channels 10 of King. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air channels of Fikes into King for the purpose of providing a system (with the removable plug 34 of Fikes, also in column 8 lines 1-22 of Fikes) to allow for a comfort adjustment of the limb within the device of King with a means to seal off the air channels if needed (presented in column 8 lines 1-22).
Regarding claim 21, --- King in view of Fikes teach an inner socket as claimed in claim 8, with King disclosing a being formed as a one-piece article or being made from two sections (part 8 of King is depicted as being a one-piece article in figure 2A and 2B). 
Regarding claim 23, King in view of Fikes teach an inner socket as claimed in claim 8, in which King discloses that the plurality of fluted channels are defined by one or more outwardly extending ridges (as part 10 of King is disclosed as having longitudinal scallops, outwardly extending ridges are taken to be towards the leftmost and rightmost ends of 10, as shown in figure 2B) and the plurality of airflow openings are formed in one or more of the one or more outwardly extending ridges (the airflow openings of 11 of King are on the bottommost ridges of part 10 as per figure 2A and [0043]).
However, King does not disclose that the plurality of airflow openings that are formed in the outwardly extending ridges would be in series with one another. Instead, Fikes would disclose a plurality of airflow openings in series (shown in figure 6A as openings part 28, with 28 defined as air channels in column 8 lines 1-22). From here, it is argued that the series arrangement of the openings 28 can be placed along the outwardly extending ridges of King. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air channels of Fikes into King for the purpose of providing a system (with the removable plug 34 of Fikes, also in column 8 lines 1-22 of Fikes) to allow for a comfort adjustment of the limb within the device of King with a means to seal off the air channels if needed (presented in column 8 lines 1-22).
Claims 9, 11, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over and King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636), Wu (US Pub No.: 2019/0175363) and Caspers (US Pub No.: 2010/0312359).
Regarding claim 9, King in view of Fikes teach the prosthetic comprising an inner socket as claimed in claim 8 wherein the outer frame has an increased rigidity relative to the inner socket ([0052] discloses that the inner socket is flexible with a rigid socket frame. The rigid socket frame is an outer frame with respect to the flexible inner socket). 
However, neither King nor Fikes teach a prosthetic arm. Instead, Wu teaches a prosthetic arm in figures 1 and 6 therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prosthetic socket of King into the prosthetic arm of Wu for the purpose of allowing a controlling of the temperature disclosed in King to a prosthesis that would receive a residual arm as opposed to a residual leg. As a temperature control is beneficial for a socket that receives a residual limb (as this would allow for the limb to be comfortable in said socket), incorporating King into Wu would be beneficial as it allows for a temperature control that is not found in Wu.
From here, King in view of Fikes and Wu do not teach an inner socket that comprises an open lattice structure. Instead, Caspers teaches a similar prosthetic comprising an outer frame (part 70 in figure 8) has an open lattice structure (a meshed type textured surface is disclosed as being on part 70 as per paragraph [0075]. While not explicitly called a lattice, a mesh is taken to be equivalent to a lattice as a lattice is taken to mean an interlaced structure). As what is disclosed here is a mesh, it is implied to be an open lattice as the mesh itself would have a plurality of openings therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outer frame of a prosthetic socket of Wu to include a mesh that forms a textured surface, as taught and suggested by Caspers, for allowing for a friction that will prevent a sliding of the outer frame with respect to an inner socket or liner. 
Regarding claim 11, King in view of Fikes, Wu and Caspers teach a prosthetic arm as claimed in claim 9, in which King discloses the outer frame is formed from a first and a second frame portion (As per [0052] and figures 5A and 5B, the rigid socket frame of King discloses a ‘bolt lock housing lamination adapter’ 28 and a ‘flexible inner socket retaining ring’ 30 which constitutes a first and second frame portion).
Regarding claim 15, King in view of Fikes, Wu and Caspers teach an arm as claimed in claim 9. However, King does not further comprise a hand.  Instead, Wu further comprises a hand in figure 1 as part 100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prosthetic socket of King into the prosthetic arm with a hand part 100 of Wu for the purpose of allowing a controlling of the temperature disclosed in King for a prosthesis that would receive a residual arm as opposed to a residual leg. As a temperature control is beneficial for a socket that receives a residual limb (as this would allow for the limb to be comfortable in said socket), incorporating King into Wu would be beneficial as it allows for a temperature control that is not found in Wu.
Regarding claim 17, King in view of Fikes, Wu and Caspers teaches the prosthetic arm as claim in claim 8, in which the outer frame covers the inner socket (As per [0052], the retaining ring 30 of the rigid socket frame is bonded to a flexible inner socket. As such, the outer socket frame will cover a portion of the inner socket at part 30).
Regarding claim 18, King in view of Fikes, Wu and Caspers teach the prosthetic arm as claim in claim 8, in which King discloses the outer frame is formed as two sections consisting of an upper section and a lower section or a left section and a right section (in [0081], the rigid outer frame is disclosed to comprise a socket portion 127 and a thermoplastic shell portion 126. 127 is an upper portion and 126 is a lower portion as shown in figure 16).
Regarding claim 19, King in view of Fikes, Wu and Caspers teach a prosthetic arm of claim 9, with King further comprising one or more cable entry slots at a distal end of the arm (In figure 16, King discloses part 101 that has a slot for the tubing part 134, also disclosed in [0084]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636), Wu (US Pub No.: 2019/0175363) in view of Caspers (US Pub No.: 2010/0312359) in further view of Carstens (US Pub No.: 2010/0070051).
Regarding claim 14, King in view of Fikes, Wu and Caspers teach a prosthetic arm as claimed claim 9. However, King in view of Fikes, Wu and Caspers do not teach a socket ridge extending from an end of the inner socket, wherein the socket ridge is received with a portion of the outer frame to prevent radial slip. Instead, Carstens teaches a socket ridge extending from the end of the inner socket, (shown in annotated figure 1), wherein the socket ridge is received with a portion of the outer frame to prevent radial slip (in annotated figure 1, the ridge is on an inner part of the socket and extends outward to interface to an outer end of the socket. As the socket itself is not symmetrical in figure 4b and as the socket of Carstens is rigid as per the abstract, said ridges would prevent a radial motion as the outer portion of the socket).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ridged members of Carstens into the devices of King, Fikes, Wu and Caspers as incorporating the ridges of Carstens provides a means to secure the inner socket portion of Wu to the outer portion of Wu such that one part would not move with respect to the other part. This is beneficial as this would allow for a stable connection between the residual limb of the user to the devices of King, Fikes, Wu and Caspers.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636), Wu (US Pub No.: 2019/0175363) in view of Caspers (US Pub No.: 2010/0312359) in further view of Gill (US Pub No.: 2017/0281368). 
Regarding claim 12, King in view of Fikes, Wu and Caspers teach a prosthetic arm as claimed in claim 11. However, King in view of Fikes, Wu and Caspers do not teach an instance in which a removable cover is provided.  Instead, Gill teaches a removable cover portion is provided (in paragraph [0047]), a first cover portion being attachable to the first frame portion and a second cover portion being attachable to the second frame portion (the cover of Gill can be implemented between parts 300 and 400 of Wu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cover like the one found in Gill into the device of Wu as the device within Wu does have moving joints but does not disclose a covering means to protect the device. As a cover is a means to “prevent ingress of contaminants into the device,” it is seen as beneficial to incorporate a cover in order to prevent any such containments from damaging the device of Wu or having an adverse effect on the user of the device. As preventing contaminants from entering a prosthetic device is seen as being inherently beneficial, it would be seen as obvious to one with skill in the art to incorporate the cover of Gill into the device of King. 
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636), Wu (US Pub No.: 2019/0175363), Caspers (US Pub No.: 2010/0312359) and Gill (US Pub No.: 2017/0281368) in further view of Newton (US Patent No.: 10,238,511).
Regarding claim 20, King in view of Fikes, Wu and Caspers and Gill teach a prosthetic arm as claimed in claim 9. However, this combination of references does not teach a tensioning system, wherein the tensioning system applies an adjustable clamping force on the inner socket via the inner frame.
Instead, Newton teaches a tensioning system (via the magnets disclosed in column 2 lines 39-50), wherein the tensioning system applies an adjustable clamping force on the inner socket via the inner frame (the magnets in the abstract that are used to secure the limb within the device of Newton as per column 2 lines 39-50.  Column 10 lines 60-67 of Newton go on to state that the prosthetic suspension force of Newton is controlled via the magnets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device of Newton into the outer frame of King and Wu for the purpose of using electromagnets to connect the residual limb of the user to the prosthetic device resulting in a flexible attachment and suspension means which allows automatic adjustment of the residual limb whilst applying a degree of rigidity to the outer layer (disclosed in column 2 lines 39-50).  
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over King (US Pub No.: 2015/0265432) in view of Fikes (US Patent No.: 9,155,636), Caspers (US Pub No.: 2010/0312359) and Newton (US Patent No.: 10,238,511). 
Regarding claim 16, King in view of Caspers teach a prosthetic arm as claimed in claim 1. However, King in view of Fikes and Caspers does not teach an instance in which the outer frame applies and adjustable clamping force on the inner socket. 
Instead, Newton teaches a tensioning system (via the magnets disclosed in column 2 lines 39-50), wherein the tensioning system applies an adjustable clamping force on the inner socket via the inner frame (the magnets in the abstract that are used to secure the limb within the device of Newton as per column 2 lines 39-50.  Column 10 lines 60-67 of Newton go on to state that the prosthetic suspension force of Newton is controlled via the magnets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device of Newton into the outer frame of King and Wu for the purpose of using electromagnets to connect the residual limb of the user to the prosthetic device resulting in a flexible attachment and suspension means which allows automatic adjustment of the residual limb whilst applying a degree of rigidity to the outer layer (disclosed in column 2 lines 39-50).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garus (US Pub No.: 2018/0036151), Hurley (US Pub No.: 2015/0265434) and Laghi (US Pub No.: 2012/0109336), Einarsson (US Pub No.: 2007/0225824) discloses a prosthesis with a ventilated portion with a ventilated shell 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774              


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774